Citation Nr: 1628577	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower-leg disorder, to include as secondary to a service-connected stress fracture of the left tibia.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder. 

6.  Entitlement to a disability rating in excess of 10 percent for stress fracture of the left tibia.


REPRESENTATION

Appellant represented by: Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1981 to August 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from an October 2012 rating decision of the RO in Waco, Texas.

In a decision dated in March 2015, the Board denied service connection for a right lower-leg disorder.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in February 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's March 2015 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a November 2015 rating decision, the RO denied claims of (1) entitlement to service connection for a bilateral ankle disorder, (2) entitlement to service connection for a left foot disorder, (3) entitlement to service connection for a left knee disorder, (4) entitlement to service connection for a right knee disorder, (5) entitlement to service connection for a right lower-leg disorder (already on appeal), and (6) entitlement to a rating in excess of 10 percent for service-connected left tibia fracture residuals.  

In a VA Form 21-0958 (Notice of Disagreement), received on January 25, 2016, the Veteran disagreed with (1) the denial of a rating in excess of 10 percent for the left tibia fracture residuals (specifically requesting 30 percent), (2) the denial of service connection for a right lower-leg disorder (already on appeal), (3) the denial of service connection for a right knee disorder, (4) the denial of service connection for a bilateral ankle disorder, and (5) the denial of service connection for a left knee disorder.  To date, a Statement of the Case has not been prepared and sent to the Veteran.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

In a February 2016 Joint Motion, the parties stipulated that a remand was required in order for the Board to address certain deficiencies identified in the Board's March 2015 decision, which denied service connection for a right lower-leg disorder.  The parties to the Joint Motion explicitly agreed that a December 2013 VA examination relied upon by the Board was inadequate in that it "simply did not address the question of aggravation [under 38 CFR 3.310(b)] as directed [in the Board's November 2013 remand instructions]."  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

In May 2016, the Veteran's attorney submitted additional written argument and requested that the case be remanded to the RO for consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case addressing his disagreement with the rating assigned for the left tibia fracture residuals and the denial of service connection for claimed disorders of the left knee, right knee, left ankle, and right ankle.  Note: the issue perfected with the April 2012 VA Form 9 encompasses the right lower-leg claim and no further development is necessary to perfect an appeal as to that issue.  

In connection with the above, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over any or all of these issues, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

2.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

3.  Obtain an opinion which specifically addresses the question of aggravation, i.e., permanent worsening beyond natural progress, of a right lower-leg disorder by the service-connected left tibia fracture residuals.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The opinion should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a right lower-leg disorder, to the extent it exists currently, or has existed at any time since the November 4, 2011, claim, was permanently worsened beyond natural progress by the service-connected left tibia fracture residuals.

Note: It is not necessary for purposes of an opinion in favor of aggravation, that the right lower-leg disorder have predated the left tibia fracture residuals.  Please consider the possibility that a right lower-leg disorder, which may have developed subsequent to the left tibia fracture, might still have been permanently worsened beyond natural progress by the service-connected disability.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


